

113 S2101 IS: To amend the Interstate Land Sales Full Disclosure Act to clarify how the Act applies to condominiums.
U.S. Senate
2014-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2101IN THE SENATE OF THE UNITED STATESMarch 10, 2014Mr. Schumer (for himself, Mr. Heller, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Interstate Land Sales Full Disclosure Act to clarify how the Act applies to
			 condominiums.1.Exemption for residential
			 condominium units(a)ExemptionSection 1403 of the Interstate Land Sales
			 Full Disclosure Act (15 U.S.C. 1702) is amended—(1)in subsection
			 (b)—(A)in paragraph
			 (7)(C), by striking or at the end;(B)in paragraph
			 (8)(G), by striking the period at the end and inserting ; or;
			 and(C)by adding at the
			 end the following:(9)the sale or lease of a condominium unit
				that is not exempt under subsection
				(a).; and
				(2)by adding at the
			 end the following:(d)For purposes of subsection (b), the term
				condominium unit means a unit of residential or commercial
				property to be designated for separate ownership pursuant to a
			 condominium plan
				or declaration provided that upon conveyance—(1)the owner of such
				unit will have sole ownership of the unit and an undivided interest
			 in the
				common elements appurtenant to the unit; and(2)the unit will be
				an improved
				lot..2.Effective
			 dateThe amendments made by
			 this Act shall take effect 180 days after the date of the enactment of
			 this
			 Act.